DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/24/2022 has been entered.  Claims 1-2 and 4-11 remain pending.  Claims 12-19 have been added.
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to Lahijani (US 2011/0232842 A1) in view of Taira (US 6,774,196 B1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on cancelled claim 3 and is therefore incomplete.  Claim 8 depends on claim 4 and is therefore included in this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen (US 2005/0229992 A1) in view of Taira (US 6,774,196 B1).
Regarding claims 1-2, 5-6 and 9, McKeen discloses a preformed film in the shape of a tubular liner with the outer diameter of the tube being greater than the interior diameter of the pipe to be lined.  The initial outer diameter of the tubular liner is about 10 to 15% greater than the inner diameter of the pipe.  The tubular liner (inner pipe) is applied to the interior surface of the pipe by gripping one end of the liner, pulling the liner into the oil pipe mechanically reducing the outer diameter (providing a pipe comprising at least one layer of the liner and deforming the pipe), releasing the liner and allowing the liner to expand into tight engagement with a primer (or barrier layer, if present) of the interior surface of the pipe [0045].  The oil conveying pipe may be used as a succession of such pipes in an oil transportation pipeline or a down-hole oil well pipeline [0009].  McKeen discloses the fluoropolymer used as the preformed film includes copolymers of tetrafluoroethylene (TFE) with a melting temperature no greater than 315°C, and including copolymers such as PFA (TFE/PAVE).  The melt flow rate is of about 1-100 g/10 min as measured according to ASTM D1238 [0017].  
	However, McKeen does not disclose the at least one layer in the pipe is a tetrafluoroethylene copolymer comprising from 0.8% to 2.5 wt% of recurring units derived from at least one perfluorinated alkyl vinyl ether having formula (I), wherein the TFE copolymer has a melt flow index comprised between 0.5 and 6.0 g/10 min, as measured according to ASTM D1238 at 372°C under a load of 5 kg.  Taira teaches a fluorine-containing copolymer comprising 90 to 99.4 % by mole of repeating unit derived from tetrafluoroethylene and 0.5 to 5% by mole of a repeating unit derived from at least one lower perfluoro(alkyl vinyl ether) represented by formula (I):

    PNG
    media_image1.png
    45
    396
    media_image1.png
    Greyscale

in which Rf1 is a perfluoroalkyl group having 2 to 4 carbon atoms, and 0.1 to 5% mole of a repeating unit derived from at least one higher perfluoro(vinyl ether) represented by formula (2):

    PNG
    media_image2.png
    32
    396
    media_image2.png
    Greyscale

in which Rf2 is a perfluoroalkyl group having 5 to 10 carbon atoms or a fluoro(alkoxy alkyl) group having 4 to 17 carbon atoms, wherein the fluorine-containing copolymer has a melt flow rate of 0.1 g/10 minutes to 100 g/10 minutes and a melting point of 290° to 325°C (C2/L27-45).  (With the increasing mole% of TFE, the wt% of TFE overlaps the claimed range.  As shown in Example 3 in Table 1, the amount of TFE is 99.1 mol%, the amount of PPVE is 0.7 mol% and the amount of 2VE is 0.2 mol%.  The amount of TFE is about 97.7 wt%, the amount of PPVE is about 1.8 wt% and the amount of 2VE is about 0.4 wt%.  Therefore, the amount of the perfluoroalkyl alkyl vinyl ether having formula (I) of the instant claims is about 2.2 wt%).  The molded articles prepared form the fluorine-containing copolymer includes pipes and tubes (C8/L57-62).  The melt flow rate is measured according to ASTM D 2116 at 372°C under a load of 5 kg (C9/L20-23).  It would be expected the melt flow rate would be substantially similar as to the range as claimed, absent objective evidence to the contrary.  McKeen and Taira are analogous art concerned with similar technical difficulty, namely fluorine-containing resin compositions having impermeability to liquid chemicals and molded articles, such as pipes or tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymer composition, and the motivation to do so would have been as Taira suggests providing a melt-moldable fluorine-containing copolymer which can provide in an economically efficient manner, a molded article having excellent impermeability to liquid chemicals while retaining the excellent heat resistance, stress resistance and processability inherent in PFA-based fluororesins (C2/L11-18).  
	Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claims 7-8, Taira teaches the PFA-based fluorine-containing copolymer has a melting point of 290°C to 325°C (Abstract). 
	Regarding claim 10, the preformed film in the shape of the tubular line is a monolayer pipe [0041-0042, 0045].

Claims 1-2, 5-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lahijani (US 2011/0232842 A1) in view of Taira (US 6,774,196 B1).
Regarding claims 1-2, 5-6, 9, and 11, Lahijani discloses a pipe including a preformed liner comprising a melt-processible copolymer of tetrafluoroethylene and perfluoro (alkyl vinyl ether) [0015].  After the liner is formed, the liner is inserted into the pipe, and the liner is adhered to the interior surface of the pipe [0016].  The pipe may convey oil, including a down hole pipe part of a transportation pipeline [0023].  The melt-processible copolymer is made by incorporating an amount of comonomer into the copolymer in order to provide a copolymer which typically has a melt flow rate of about 0.1-100 g/10 min [0038].  The preformed liner is tubular, with the outer diameter of the tube being greater than the interior diameter of the pipe to be lined [0053].  The preformed is applied to the interior surface of the pipe by gripping one end of the liner, stretching it and thereby reducing its outer diameter, and then pulling the liner into the oil pipe mechanically (deforming said pipe thereby providing a deformed pipe having an outer diameter smaller than the inner diameter of said metal pipeline; introducing the deformed pipe is said metal pipeline; and expanding the deformed pipe so as to fit with the inner diameter of said metal pipeline) [0052-0053].              
However, Lahijani does not disclose the at least one layer in the pipe is a tetrafluoroethylene copolymer comprising from 0.8% to 2.5 wt% of recurring units derived from at least one perfluorinated alkyl vinyl ether having formula (I), wherein the TFE copolymer has a melt flow index comprised between 0.5 and 6.0 g/10 min, as measured according to ASTM D1238 at 372°C under a load of 5 kg.  Taira teaches a fluorine-containing copolymer comprising 90 to 99.4 % by mole of repeating unit derived from tetrafluoroethylene and 0.5 to 5% by mole of a repeating unit derived from at least one lower perfluoro(alkyl vinyl ether) represented by formula (I):

    PNG
    media_image1.png
    45
    396
    media_image1.png
    Greyscale

in which Rf1 is a perfluoroalkyl group having 2 to 4 carbon atoms, and 0.1 to 5% mole of a repeating unit derived from at least one higher perfluoro(vinyl ether) represented by formula (2):

    PNG
    media_image2.png
    32
    396
    media_image2.png
    Greyscale

in which Rf2 is a perfluoroalkyl group having 5 to 10 carbon atoms or a fluoro(alkoxy alkyl) group having 4 to 17 carbon atoms, wherein the fluorine-containing copolymer has a melt flow rate of 0.1 g/10 minutes to 100 g/10 minutes and a melting point of 290° to 325°C (C2/L27-45).  (With the increasing mole% of TFE, the wt% of TFE overlaps the claimed range.  As shown in Example 3 in Table 1, the amount of TFE is 99.1 mol%, the amount of PPVE is 0.7 mol% and the amount of 2VE is 0.2 mol%.  The amount of TFE is about 97.7 wt%, the amount of PPVE is about 1.8 wt% and the amount of 2VE is about 0.4 wt%.  Therefore, the amount of the perfluoroalkyl alkyl vinyl ether having formula (I) of the instant claims is about 2.2 wt%).  The molded articles prepared form the fluorine-containing copolymer includes pipes and tubes (C8/L57-62).  The melt flow rate is measured according to ASTM D 2116 at 372°C under a load of 5 kg (C9/L20-23).  It would be expected the melt flow rate would be substantially similar as to the range as claimed, absent objective evidence to the contrary.  Lahijani and Taira are analogous art concerned with similar technical difficulty, namely fluorine-containing resin compositions having impermeability to liquid chemicals and molded articles, such as pipes or tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymer composition, and the motivation to do so would have been as Taira suggests providing a melt-moldable fluorine-containing copolymer which can provide in an economically efficient manner, a molded article having excellent impermeability to liquid chemicals while retaining the excellent heat resistance, stress resistance and processability inherent in PFA-based fluororesins (C2/L11-18).  
	Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that McKeen fails to teach or suggest that the at least one layer in the pipe is a TFE copolymer consisting essentially of from 1.2% to 2.5% by weight of recurring units derived from at least one perfluorinated alkyl vinyl ether (PAVE) having formula (I) and from 97.5% to 98.8% by weight recurring units derived from TFE (page 7) is not persuasive.  The transitional phrase “consisting essentially of” is being treated as “comprising”.   For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See MPEP § 2111.03 (III). 
B)  Applicant’s argument that Taira teaches that polymer without a higher PAVE component would have an insufficient prevention effect on permeation (page 8) is not persuasive. With the increasing mole% of TFE, the wt% of TFE overlaps the claimed range.  As shown in Example 3 in Table 1, the amount of TFE is 99.1 mol%, the amount of PPVE is 0.7 mol% and the amount of 2VE is 0.2 mol%.  The amount of TFE is about 97.7 wt%, the amount of PPVE is about 1.8 wt% and the amount of 2VE is about 0.4 wt%.  Therefore, the amount of the perfluoroalkyl alkyl vinyl ether having formula (I) of the instant claims is about 2.2 wt%.
C) Applicant’s argument that Taira fials to teach or suggest a TFE copolymer consisting essentially of the claimed components (page 8) is not persuasive.  See A) above.     

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, McKeen (US 2005/0229992 A1) does not teach or suggest the metal pipeline is an existing damaged metal pipeline and the process is a lining rehabilitation process.
Lahijani (US 2011/0232842 A1) does not teach or suggest the metal pipeline is an existing damaged metal pipeline and the process is a lining rehabilitation process.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/16/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767